Exhibit 10.6

AMENDMENT NO. FIVE TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT NO. FIVE (“Amendment”) to the Vencor, Inc. Supplemental Executive
Retirement Plan (the “SERP”) is adopted on this 2nd day of November, 2006.

Recitals

 

A. Kindred Healthcare, Inc., (the “Company”) as successor to Vencor, Inc.
maintains the SERP and has right to amend the SERP pursuant to Section 5.4
thereof.

 

B. The Company now desires to amend the SERP, effective as of January 1, 2005
except as otherwise provided herein, to provide for a once and final payment
election by Participants of the form in which their benefits shall be paid,

 

C. Because such a payment election at this time is not contemplated by the SERP
and would consistent a “material modification” thereof, the change also requires
that the Plan be amended to comply with certain provisions of Internal Revenue
Code of 1986 (the “Code” Section 409A, which was effective January 1, 2005.

Amendments

1. The SERP hereby is amended to change all references to “Vencor, Inc.” as they
appear therein to “Kindred Healthcare, Inc.”

2. Section 2.18 of the SERP hereby is amended so that as amended it shall read
in its entirety as follows:

 

  2.18 Termination of Employment. “Termination of Employment” is deemed to occur
at the close of business on the last day on which a Participant is carried as an
active Employee on the records of the Company or any other entity that is
considered to be a single entity with the Company under Section 414(b) or (c) of
the Code; provided, however, that the Committee shall determine, consistent with
Section 409A of the Code and the guidance issued thereunder (1) whether a
Participant’s change in status to a part-time Employee performing minimal
services, or to a consultant or independent contractor still providing
significant services shall be construed as a Termination of Employment, and
(2) whether and when a Participant on a sick leave, authorized leave of absence
or other absence for military or government service shall be deemed to incur a
Termination of Employment for purposes of the Plan (and such absence shall not
be considered a Termination of Employment until it has continued for a minimum
of at least six months).



--------------------------------------------------------------------------------

3. Section 3.1(b) of the SERP hereby is amended to add the following at the end
thereof:

Notwithstanding the foregoing, each Participant who would not otherwise begin
payments under the Plan on or before December 31, 2006, shall have the right to
make an election, in the manner designated by the Committee, to receive his
benefit payable under the Plan in any of the distribution forms described in
this Section 3.1(b) as applied to trigger dates for payment that occur in 2007
and thereafter. Such election must be made and accepted by the Committee on or
before December 31, 2006 in order to be given effect. Payment elections will be
irrevocable once made. If any Participant fails to make a timely election under
this paragraph (or, with respect to payments due to begin in 2006, who fails to
produce a timely election made in accordance with the Plan at an earlier date),
shall be deemed to have elected a lump sum payment.

4. Section 4.1 of the SERP hereby is amended to add the following at the end
thereof:

Notwithstanding any provision of the Plan to the contrary, in the case of any
benefits payable to a Specified Employee, as defined in Prop. Treas. Reg.
1.409A-1(i) (or any successor to such Section), on account of the Specified
Employee’s Termination of Employment, payment shall be made or begin on the
first day of the seventh calendar month beginning after the Specified Employee’s
Termination of Employment, or if earlier, the first of the month following the
Specified Employee’s death. Any payment that is made or begins later under the
preceding sentence than it otherwise would under other provisions of the Plan
shall be the actuarial equivalent (determined in accordance with Section 3.5) of
the benefit otherwise payable.

5. Section 5.1 of the SERP hereby is amended to add the following at the end
thereof:

Notwithstanding the foregoing, the Committee may, in its discretion, delegate to
the Retirement Committee of the Company (as defined in the Kindred 401(k) Plan)
any or all of its responsibilities hereunder other than a decision to terminate
the Plan, in which event the actions of such Retirement Committee shall have the
same force and effect as if taken by the Committee.

6. Section 5.4 of the SERP hereby is amended so that as amended it shall read in
its entirety as follows:

 

  5.4 Right to Terminate or Amend. The Company reserves the right to terminate
the Plan by the action of its Board of Directors and distribute the

 

2



--------------------------------------------------------------------------------

       benefits of all Participants as provided in Section 5.4(a), (b) or (c),
or under such other circumstances as permitted under guidance published by the
Internal Revenue Service under Code Section 409A. If the Company terminates the
Plan, the lump sum present value of the benefits of all Participants will be
determined and paid to the Participant as described in the applicable subsection
below.

 

  (a) Corporate Dissolution or Bankruptcy. The Company may terminate the Plan
within 12 months after a corporate dissolution taxed under Code Section 331 or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that all benefits are distributed and included in the gross incomes of
Participants and Beneficiaries in the later of (1) the calendar year in which
the Plan termination occurs or (2) the first calendar year in which the payment
is administratively practicable.

 

  (b) Change in Control. The Company may terminate the Plan within 30 days
before or 12 months after a Change in Control Event, provided that all benefits
are distributed within 12 months after the effective date of termination, and
that any substantially similar deferred compensation arrangements maintained by
the Company or any Employer also are terminated with all deferred amounts
distributed within 12 months of termination. For purposes of this Section, a
“Change in Control Event” means a change in control of the Company, a change in
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, the occurrence of which is objectively
determinable, all within the meaning of Code Section 409A and applicable
guidance issued thereunder.

 

  (c) Elimination of Non-Account-Based Deferred Compensation Arrangements. The
Company may terminate the Plan at any time, provided that (1) any other deferred
compensation arrangements maintained by the Company or any Employer that
calculate benefits payable to participants based on a defined formula for the
benefit (as opposed to an account balance) are also terminated; (2) no payments
are made to any Participant or Beneficiary under this Plan within 12 months
after the effective date of the Plan’s termination, except to the extent a
payment is otherwise due hereunder, (3) all benefits are completely distributed
within 24 months of the effective date of the Plan’s termination; and
(4) neither the Company nor any Employer may adopt a non-account-balance-based
deferred compensation arrangement for a period of five years after the effective
date of the Plan’s termination.

 

       The Company further reserves the right in its sole discretion to amend
the Plan except that no amendment of the Plan (whether there has or has not

 

3



--------------------------------------------------------------------------------

been a Change in Control) that reduces the value of the benefits theretofore
accrued by and vested with respect to any Participant shall be effective without
the consent of such Participant.

7. Section 5.6 of the SERP hereby is amended so that as amended it shall read in
its entirety as follows:

 

  5.6 Claims Procedures. Any Participant or Beneficiary who believes that he or
she is entitled to benefits under the Plan in an amount greater than those
received (a “Claimant”) may deliver to the Retirement Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan. Any claim that relates to the contents of a notice received by
the Claimant from the Plan must be made within 60 days after such notice was
received by the Claimant. Any other claim must be made within 180 days of the
date on which the event that gave rise to the claim occurred. All claims must
state with particularity the determination desired by the Claimant.

The Retirement Committee shall make a determination and notify the claimant in
writing within a reasonable amount of time and not later than 90 days from the
date on which the claim was filed, unless special circumstances require an
extension of time, in which case the Retirement Committee shall notify the
Claimant of its determination within 180 days of the date on which the claim was
filed. In the event that special circumstances require an extension of time, the
Claimant will be provided with written notice of the extension within the
initial 90-day period, which notice shall explain the circumstances requiring an
extension and provide the date on which the Retirement Committee expects to
render a decision on the claim. If the claim is wholly or partially denied, the
claimant shall be provided with a written notice, written in a manner calculated
to be understood by the Claimant, containing specific reason(s) for the denial;
specific reference(s) to Plan provisions on which the denial was based; a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and an explanation of the Plan’s claim review procedure, including
applicable time limits and a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA in the event that the denial is upheld. If
no notice is provided within the required time period, the claim shall be deemed
denied.

Within 60 days after the date of the denial notice (or deemed denial), a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee (as defined in Section

 

4



--------------------------------------------------------------------------------

2.5 of the Plan) a written request for a review of the denial of the claim.
Thereafter, the Claimant (or representative) shall have the right to review
documents pertinent to the claim and submit written comments or other documents
or information. When reviewing a denied claim, the reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant (or representative) and relating to the claim, without regard to
whether such material or information was considered in the initial benefit
determination.

A decision on review shall be made within a reasonable period of time and not
later than 60 days after the written request for review is filed, unless special
circumstances require additional time, in which case the Claimant must be
provided with written notice of the extension within the initial 60-day period
and a decision must be made within 120 days after the written request for review
is filed. Any notice of extension must describe the circumstances requiring the
extension and provide a date by which a decision may be expected. Notice of the
decision on review shall be written in a manner calculated to be understood by
the Claimant and, if the claim was denied in whole or in part, shall contain
specific reason(s) for the decision; specific reference(s) to Plan provisions on
which the decision was based; a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim; and a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA.
If no notice is provided within the required time period, the appeal shall be
deemed denied.

Compliance by a Claimant with the foregoing provisions of this Section 5.6 shall
be a mandatory prerequisite to the Claimant’s right to commence any legal action
with respect to any claim for benefits under this Plan.

IN WITNESS WHEREOF, the Company has caused this Amendment No. Five to be
executed on the date first written above.

 

KINDRED HEALTHCARE, INC. By:  

/s/ Richard E. Chapman

Title:  

Executive Vice President and Chief Administrative and Information Officer

 

5